SEVENTH COURT OF APPEALS
     SET FOR SUBMISSION ON ORAL ARGUMENT MONDAY, April 6, 2015
                            AT 9:00 A.M.

      (Before Chief Justice Brian Quinn, Justice James T. Campbell, Justice Patrick A. Pirtle)



07-14-00105-CV       Marion Brecheisen v. Tessa Dawn                          Hansford County
                      Brecheisen, Michael Keith Brecheisen,
                      and Rabo Agrifinance, Inc.

                     Richard Naylor – Appellant                               O/A Requested


                     RINEY & MAYFIELD LLP                                     Waived
                      W. Heath Hendrick – Appellee



07-14-00163-CR       Fernando Pena v. The State of Texas                      Hale County

                     EASTERWOOD, BOYD &                                       O/A Requested
                      SIMMONS, P.C.
                      James Johnston – Appellant


                     Meredith Bridges, Assistant District                     O/A Requested
                      Attorney – State



07-14-00227-CR       Eric Reginald Woods v. The State of Texas                Potter County

                     John Bennett – Appellant                                 O/A Requested

                     Katherine Levy, Assistant District                       O/A Requested
                      Attorney – State